Exhibit 10.1

6/2/2016

 

Bryan Christiansen

Sandy, UT

 

 

Dear Bryan,

 

Congratulations! Vivint Solar, Inc., its subsidiaries, or affiliates
[collectively referred to as “Vivint Solar”, the “Company” or “we”] is pleased
to offer you the position of Chief Innovation and Strategy Officer, which is a
full-time, exempt position, reporting to David Bywater and based at our office
in (SOL-UT-Lehi) Lehi, UT. In addition to your typical duties as Chief
Innovation and Strategy Officer, you may be assigned other duties as needed and
these may change from time to time, based on the needs of Vivint Solar and your
skills.

 

ANTICIPATED START DATE

Your anticipated start date is 05/30/2016. This date may be delayed in the event
your pre-employment screening results are not received prior to your anticipated
start date.

 

COMPENSATION

You will be paid an annual base salary of $300,000 USD, payable bi-weekly in
accordance with our standard payroll practices and subject to all appropriate
withholdings.

 

BENEFITS PROGRAM

You will be eligible to participate, on the same terms and conditions as other
full-time Vivint Solar employees, in benefits which may be authorized, revised,
changed and adopted from time to time by the Company. Your eligibility to
participate in any of the Company benefits is subject to the terms and
conditions of those respective plans.

 

PAID TIME OFF (PTO) AND HOLIDAYS

We currently recognize nine (9) paid holidays each calendar year. A calendar of
Company-paid holidays is available through Human Resources. In addition, you are
eligible for paid time off in accordance with Company policy.

 

We recognize the need for employees to take time away from the office to
recharge. We also believe in taking personal responsibility for managing our own
time, workload and results. To that end, we’ve adopted an Open PTO (Paid Time
Off) policy, in which each employee is afforded the flexibility to take time off
for any reason as necessary. No time off is accrued, used or deducted when time
off is taken. While you are free to determine for yourself how much time you can
reasonably spend away from the office, advance notice should be provided of any
significant time away from the office and time off may be denied by your
supervisor.

 




 

--------------------------------------------------------------------------------

 

ADDITIONAL BENEFITS

MBO Bonus: You will be eligible to participate in the Company's annual bonus
program with a target incentive bonus of 50% of your annual salary, earned and
determined at the sole discretion of Vivint Solar and based on multiple factors,
including, but not limited to, achievement of individual and Company performance
objectives. All conditions of the Plan apply, including proration.

A significant purpose of our bonus program is retention, therefore to earn a
bonus, you must be an employee on the date Vivint Solar pays such bonus, and you
will not earn or be entitled to any pro rata bonus payments if your employment
ends for any reason prior to such date.

 

Equity Award: Following the start date of your employment with the Company, you
will be granted a restricted stock unit award with a fair value equal to
$450,000 on the effective date of grant (the “RSU Award”) under the Vivint
Solar, Inc. 2014 Equity Incentive Plan (the “Equity Plan”) and the equity award
agreement pursuant to which it is granted at the sole discretion of the Board of
Directors. Each unit will represent the right to receive one share of common
stock of the Company upon vesting (subject to applicable tax obligations). The
RSU Award will be subject to a vesting schedule to be determined hereafter by
the board and based on the Company’s quarterly vesting schedule for such equity
awards in accordance with the equity granting guidelines established by the
Committee. All vesting will be subject to your continued employment with the
Company through applicable vesting dates and you will be required to enter into
an award agreement with the Company for each Equity Award.

 

POLICIES AND EMPLOYMENT CONDITIONS

You agree to review the Company’s employee handbook and agree to thoroughly
familiarize yourself with the policies contained in the handbook and other
corporate policies of Vivint Solar and to abide by them. Additionally, from time
to time, the Company may adopt new policies or make important changes to
existing policies and will communicate information about its policies to you by
way of electronic mail notification, or other means, and you agree to thoroughly
review such policy communications and to abide by them.

 

EMPLOYMENT AT WILL

Your employment with the Company is for no specific period of time and is “at
will,” meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without notice or cause. You will be
required to sign the Company’s standard At-Will Employment Agreement, which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company, and non-disclosure of
Company proprietary information. Also, in the event of any dispute or claim
relating to or arising out of our employment relationship, you and the Company
agree that (i) any and all disputes between you and the Company shall be fully
and finally resolved by binding arbitration, and (ii) you are waiving any and
all rights to a jury trial. The At-Will Employment Agreement and this offer
letter supersede and replace any prior understandings or agreements, whether
oral or written, express or implied, related to the subject matter thereof, and
are entered into without reliance upon any promise, warranty or representation,
written or oral, express or implied, other than those expressly contained
therein. Moreover, neither the At-Will Employment Agreement nor the offer letter
may not be amended or modified except by a written instrument signed by you and
the Chief Executive Officer of Vivint Solar. If any provision of the At-Will
Employment

 

--------------------------------------------------------------------------------

 

Agreement or this offer letter is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
agreement, which will remain in full force and effect. Unless otherwise
expressly provided in the At-Will Employment Agreement, the At-Will Employment
Agreement and this offer letter will be construed and interpreted in accordance
with the laws of the State of Utah, without reference to the choice of law
provisions thereof.

 

EMPLOYMENT ELIGIBILITY

This offer and your employment are contingent upon the successful completion and
satisfactory results of a background check and drug screen, providing
appropriate documentation that proves your eligibility to work in the United
States, the ability to perform the requirements outlined in the current job
description, and successfully completing the pre-employment paperwork and
acknowledgments. Failure to consent to and complete the background/drug
screening process is likely to cause the Company to withdraw its offer of
employment.

 

We are excited about having you as a part of our (Department). Please indicate
your acceptance of this offer electronic signature through our applicant
tracking system. Once you have done this you will be contacted by an on-boarding
specialist with the next steps in the process to be completed.

 

If you have any questions, don't hesitate to call your recruiter Shelly Sperling
for assistance.

Warm Regards,

          /s/ Tessa White

By:   Tessa White

Title: VP of Human Capital

          Vivint Solar

 

 

Accepted and Agreed:

          /s/ Bryan Christiansen

By:    Bryan Christiansen

Date: June 16, 2016

 